DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, a wide angle endoscope lens including; a center region, having a corresponding central object distance range, and a comer region, surrounding and adjoining the center region, and having a corresponding corner object distance range, wherein the central object distance range is different from the corner object distance range, a first resolution of the image of the non-planar object captured at a central shortest object distance in the central object distance range and a second resolution of the image of the non-planar object captured at a central farthest object distance in the central object distance range are substantially the same, and a third resolution of the image of the non-planar object captured at a corner shortest object distance in the corner object distance range and a fourth resolution of the image of the non-planar object captured at a corner farthest object distance in the corner object distance range are substantially the same, as specifies in independent claim 1, and similar limitation in independent claim 13.
	Claims 2-12 and 14-18 are allowed by virtue of their dependency to the above allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482